Exhibit 10.1

July 25, 2011

Mr. Neil R. Austrian

Office Depot, Inc.

6600 Military Trail

Mail Code: C532

Boca Raton FL 33496

Dear Neil:

This letter, when signed by each of us shall constitute an “Amendment” to the
agreement between Office Depot, Inc. (the “Company”) and yourself (“Executive”)
dated as of May 23, 2011 (“Agreement”) with regard to your serving as the
Chairman and Chief Executive Officer of the Company during the Engagement.
Capitalized terms used herein without definition shall have the meanings
specified in the Agreement.

Pursuant to subsection (g) of the “Miscellaneous Provisions” section of the
Agreement, the provisions of the Agreement may be amended or waived only with
the prior written consent of the Company and Executive. Subject to your written
consent which will be demonstrated by your executing this Amendment, the
Agreement shall be amended effective as of May 23, 2011 as follows:

The “Annual Incentive Compensation” section of the Agreement shall be deleted in
its entirety and replaced with the following new section:

“Annual Incentive Compensation: Commencing with calendar year 2012 and with
respect to each calendar year which occurs during the Engagement, Executive
shall be eligible to earn an annual target bonus (the “Target Bonus”) pursuant
to the Company’s 2008 Bonus Plan for Executive Management Employees (or any
successor plan thereto) (the “Executive Bonus Plan”) equal to 140% of
Executive’s base salary rate, subject to achievement of performance targets set
by the Board of Directors of the Company (the “Board”) or the Compensation
Committee of the Board (“Compensation Committee”), subject to the terms of the
Executive Bonus Plan. With respect to the period from the Commencement Date
through December 31, 2011, Executive shall be eligible to earn a pro-rata
portion of the Target Bonus (based upon the portion of 2011 during which
Executive served under the Engagement) pursuant to the 2011 Bonus Program under
the Executive Bonus Plan (“2011 Bonus Program”), which was approved by the
Compensation Committee on February 16, 2011, subject to achievement of the same
performance targets, and subject to the same payment terms, as set forth in the
2011 Bonus Program for all plan participants.”



--------------------------------------------------------------------------------

Subsection (b) of the “Miscellaneous Provisions” section of the Agreement shall
be deleted in its entirety and replaced with the following new section:

 

  “b) Complete Agreement. This Agreement (and the agreements attached as
Exhibits thereto), the Amendment to the Agreement dated July 25, 2011, and the
Executive’s November 2, 2010 stock option award agreement with the Company
constitute the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.”

Except as expressly modified hereby, the Agreement shall remain in full force
and effect.

Neil, if you agree, please countersign a copy of this Amendment and return it to
me at your earliest convenience.

 

Sincerely,

/s/ W. Scott Hedrick

W. Scott Hedrick

Lead Director

This Agreement is agreed to:

/s/ Neil R. Austrian

Neil R. Austrian Date: July 25, 2011

 

2